Jacob A. Latona, J.
The defendant was convicted of violating section 1111 (subd. [d], par. 1) of the Vehicle and Traffic Law (passing a red light) and he appealed to this court from such conviction.
The defendant appeared on November 14, 1966 at 10:00 a.m. in the Court of Special Sessions for the Town of Hamburg before Hon. Norman A. Ktjehnel, Justice of the Peace of such town, and entered a plea of not gnilty. The case was set down for trial on November 25, 1966. Subsequently upon ■ request of defendant’s attorney the date of the trial was adjourned to December 7, 1966.
On December 7, 1966 defendant appeared in the Court of Special Sessions for the Town of Hamburg before Hon. Ronald H. Tills, Justice of the Peace of such town, and proceeded to trial. After trial, Justice of the Peace Tills found the defendant guilty and fined him $10.
Upon this appeal defendant contended, among other things, that Hon. Ronald H. Tills, Justice of the Peace of the Town of Hamburg, did not have jurisdiction of this case on the ground that the case had been transferred in violation of subdivision 2 of section 702-a of the Code of Criminal Procedure. The Hon. Norman A. Ktjehnel, Justice of the Peace of the Town of Hamburg, on November 14, 1966 established and convened his court and assumed jurisdiction of the case. Such jurisdiction may not thereafter be lost and any action taken in a subsequent Court of Special Sessions is a nullity. (People ex rel. Lotz v. Norton, 76 Hun 9; Matter of Friebe v. Jerome, 54 Misc 2d 285.) The judgment of conviction herein is void.
The judgment of conviction of December 7, 1966 is reversed on the law for the reason that the Hon. Ronald H. Tills, Justice of the Peace of the Town of Hamburg, did not have jurisdiction of the case. The complaint is dismissed, the defendant is discharged and the fine of $10 is to be remitted to the defendant.
The court has not passed upon any of the other contentions raised by the defendant on this appeal.